



WARNING

THIS IS AN APPEAL UNDER THE

CHILD AND FAMILY SERVICES
    ACT

AND IS
    SUBJECT TO S. 45 OF THE ACT WHICH PROVIDES:

45. (7)
The
court may make an order,

(a)
excluding
a particular media
    representative from all or part of a hearing;

(b)
excluding
all media representatives
    from all or a part of a hearing; or

(c)
prohibiting
the publication of a
    report of the hearing or a specified part of the hearing,

where
the court is of the opinion that the presence of the media representative or
    representatives or the publication of the report, as the case may be, would
    cause emotional harm to a child who is a witness at or a participant in the
    hearing or is the subject of the proceeding.

45. (8)
No
    person shall publish or make public information that has the effect of
    identifying a child who is a witness at or a participant in a hearing or the
    subject of a proceeding, or the childs parent or foster parent or a member of
    the childs family.

45. (9)

The
court may make an order prohibiting the publication of
    information that has the effect of identifying a person charged with an offence
    under this Part.






CITATION:
Children's
          Aid Society of Waterloo v. D.D., 2011 ONCA 441



DATE: 20110609



DOCKET: C52944



COURT OF APPEAL FOR ONTARIO



MacPherson, MacFarland and Epstein JJ.A.



BETWEEN



The Childrens Aid Society of Waterloo



Applicant (Respondent)



and



D.D.



Respondent (Respondent)



and



Child and
          Family Services Review Board



Respondent (Appellant)







Jennifer Scott, for the appellant



Cheryl Buehler, for the respondent C.A.S.



Heard:  March 1, 2011



On appeal from the judgment of the Divisional Court (Justice
          John R. Jennings, Justice Edward J. Koke and Justice Herman J. Wilton-Siegel)
          of the Superior Court of Justice, dated July 20, 2010.



MacFarland J.A.:



[1]

This is an appeal with leave of this court from the
    judgment of the Divisional Court, dated July 20, 2010, wherein it was ordered
    that the application of the Childrens Aid Society of the Regional Municipality
    of Waterloo (CAS) be granted and the decision of the Child and Family Services
    Review Board

(CFSRB) dated August 24,
    2009, be set aside.

[2]

The respondent, D.D., filed an application with the
    CFSRB on May 25, 2009, under ss. 68 and 68.1 of the
Child and Family Services Act
, R.S.O. 1990, c. C.11

(
CFSA
).  D.D.s complaints related to the placement
    and treatment of her children while in the care of the CAS.

[3]

The CAS disputed the jurisdiction of the CFSRB to hear
    the matter essentially on the basis that, because D.D.s children were the
    subject of a protection application that was before the court, all matters
    relating to the apprehension of D.D.s children were matters for the court, as
    opposed to the CFSRB, to determine.  The
    CFSRB did not accept the submission of the CAS; it concluded that it had
    jurisdiction to hear D.D.s complaint and did so.

[4]

The CAS brought an application for judicial review of
    the CFSRBs decision to the Divisional Court. The Divisional Court found that
    the CFSRB did not have jurisdiction to hear D.D.s complaint and it set aside
    the decision of the CFSRB. The CFSRB appeals from that decision pursuant to s.
    6(4) of the
Judicial Review Procedure Act
,
    R.S.O. 1990, c. J.1 and leave granted by this court on October 27, 2010.

[5]

The issue raised on this appeal is accurately stated in
    the appellants factum as follows:

This appeal concerns the ability of parents to
    access the administrative complaints processes before childrens aid societies
    (societies) and the Board under sections 68 and 68.1 of the
Child and Family Services Act
(the 
CFSA
) in relation to their
    service-related complaints, when child protection proceedings have been
    commenced before the court. In particular, it involves the interpretation of
    subsection 68.1(8) of the
CFSA
and
    the standard of review to be applied to the Boards decision under that
    provision.



THE FACTS

[6]

D.D.s two children  R.G., age 13, and J.M., age 10
    months  were apprehended by the CAS on February 5, 2009 and placed in separate
    foster homes, even though family members were said to be present during and
    immediately following the apprehension and available to take the children.

[7]

A protection application in relation to the two
    children was commenced and was returnable before the Ontario Court of Justice
    on February 10, 2009.  There were a
    number of appearances before the court, which D.D. attended with counsel and,
    on June 17, 2009, her children were, by order of Lynch J., returned to her care
    subject to CAS supervision.

[8]

While the protection application was pending, on May
    25, 2009, D.D. made a complaint in writing to the CFSRB. The substance of her
    complaint is best stated in her own words:

My children were removed from my care in [February]
    2009.  My daughter 13 and son 8 [months]
    at the time were placed in separate foster homes even though many relatives
    came forward to have the children placed with them. The social worker told my
    family that the process of having the children placed with family would take
    time. My daughter was removed from foster care and placed in a group home
    within 48 [hours] with no reason given to me. My daughter is a straight
A
student who attends church regularly on her own and is now
    living in a group home with children with charges and behavioural problems.
    This decision took only 24 [hours] however placing my children with family has
    yet to be approved. My social worker has made false accusations against me and
    continues to do so. I have tried working with her and she always states that it
    is out of her hands but does not tell me whose hands it is in. My children are
    at risk of significant emotional harm if this continues and [I] am very
    concerned for them but my social worker and her supervisor are not. I have
    tried to speak to others but the social worker seems to cut me off before [I]
    can speak to others.

[9]

The CAS took the position that the CFSRB was without
    jurisdiction to hear D.D.s complaint. As there was an outstanding protection
    application before the court, D.D. was required to bring her complaints to the court.
    All of D.D.s complaints, they argued, could have been raised with the court on
    the child protection application and, as such, the CFSRB had no jurisdiction to
    hear the complaint.

[10]

The CFSRB, on the other hand, took the position that
    D.D.s service-related complaints were not issues before or decided by the
    court and as such the CFSRB had jurisdiction to hear the complaint and
    proceeded to do so.

Proceedings Below


CFSRB Decision

[11]

In its careful and detailed reasons the CFSRB set out
    the nature of D.D.s complaints which it found eligible under ss. 68.1(4)(4)
    and 68.1(4)(5) of the
CFSA
and
    summarized the complaints as follows:

·

That the Society has failed to comply with
    clause 2(2)(a) of the
Act
which
    states that service providers shall ensure that children and their parents
    have an opportunity, where appropriate, to be heard and represented when
    decisions affecting their interests are made and to be heard when they have
    concerns about the services they are receiving.

·

That the Society has failed to provide her with
    reasons for decisions that affect her interests.

·

That her daughter, thirteen, and son, eight
    months, were removed from her care in February, 2009 and were placed in
    separate homes, even though many relatives came forward to have the children
    placed with them.

·

That the Applicant received no information from
    the Society about how the decisions were made regarding the childrens
    placement.

·

That the Society did not think of the childrens
    well-being as identified by her concerns in their decision making.

[12]

In
para
. 5 of its reasons,
    the CFSRB stated the issue before it and summarized its disposition of the
    complaints before it as follows:

The issue for the Board on the merits is whether or
    not the Society complied with its obligations under sections 68.1(4)4 and 68.1(4
)(
5) of the Act. The Board must determine if the Society
    gave the Applicant an opportunity to be heard when she raised concerns about
    her children and the services provided by the Society. The Board must determine
    if the Society provided the Applicant with reasons for decisions that affected
    her interests. For the reasons that follow, the Board has determined that the
    Society failed to provide the Applicant with the requisite opportunities to be
    heard except with respect to the period after June 10, 2009 regarding kin
    placements. Further, for the reasons that follow, the Board has determined that
    the Society failed to provide the Applicant with reasons for decisions that
    affected her interests.

[13]

The CFSRB succinctly summarized the distinction, as it
    saw it, between its role and that of the court at
paras
.
    34-35 of its reasons:

Issues of substantive child protection, custody and
    the granting of access are not decided by the Board and fall within the Courts
    mandate.  Conversely, the Court will
    rarely examine whether a Society took into account the views and wishes of a
    parent or provided them with reasons for decisions that relate to the services
    provided by Societies that might be linked to the steps taken by a Society with
    respect to an issue that is ultimately before the Court.

There may be instances in which a Court has decided
    an issue that might involve Society process. If the Court has made a finding in
    this regard, it has decided the matter and that decision is binding. There
    would be no point in the Board examining an issue that has been finally
    determined even if it was a matter more typically dealt with by the Board.

[14]

The CFSRB took jurisdiction and decided the issues in
    favour of D.D.

[15]

The CAS then sought judicial review of the CFSRBs
    order. The Divisional Court concluded that the CFSRB erred in taking
    jurisdiction in circumstances where a child protection proceeding was underway
    in the court. As the court put it in
para
. 43 of its
    reasons:

In the circumstances in which a child protection
    proceeding is before a court, interested parties may bring all complaints
    before the court which will review the substantive issue of the best interests
    of the child in accordance with the requirements of natural justice. [I]t is
    only where child protection proceedings are not before a court that a forum is
    required to ensure that the interests of the child are addressed through the
    benefit of the involvement of all interested parties.

ANALYSIS

[16]

The parties agree that this appeal falls to be
    determined on the proper interpretation of s. 68.1(8
)(
a)
    of the
CFSA
.

[17]

Section 68.1(8)(a) provides:

The Board shall not conduct a review of a complaint
    under this section if the subject of the complaint,

(a)
is
an issue that has been decided by the   court or is before the court .

Standard of Review

[18]

The CFSRBs position with respect to standard of review
    is set out in its factum as follows:

The Board concedes that it must be correct when it
    decides it has the authority to hear a service-related complaint under section
    68.1(1) of the
CFSA
. This is a
    question of the Boards true jurisdiction. The Board has the authority to hear
    a complaint if: (a) the complaint is from a person who has sought or received a
    service by a society; and (b) the complaint is enumerated in the specific
    grounds of complaint under subsection 68.1(4). The Board must be correct when
    it answers these two questions.

Once the Board has found it has jurisdiction to
    hear a service-related complaint, its determination under subsection 68.1(8) is
    subject to a reasonableness standard of review.

[19]

In contrast, the CASs position is set out, as follows
    in its factum:

In this case, the Boards decision relates directly
    to its authority to hear the complaint of [D.D.]
If
the subject matter falls within the meaning of section 68.1(8) there is no
    statutory authority for the Board to conduct a hearing. This determination must
    be correct.

[20]

In short, the CFSRBs position is that its jurisdiction
    is established when a complaint is made by a person who has sought or received
    a service by a society and the complaint falls within s. 68.1(4). Its
    interpretation, therefore, of s. 68.1(8) is an interpretation of its own
    statute, within jurisdiction, and that accordingly, its interpretation will be
    reviewed on
a reasonableness
rather than a correctness
    standard.

[21]

The CAS on the other hand, takes the position that for
    the CFSRB to establish jurisdiction where there is an on-going protection
    application before the court, there must not only be a complaint by a person
    who has sought or received a service and that complaint must fall within s.
    68.1(4), but also the complaint must not be one which has been, is or could be
    decided by the court.

[22]

In other words, the CFSRB says its interpretation of s.
    68.1(8) is a question within its jurisdiction reviewable only on a
    reasonableness standard.  The CAS says
    where there is an ongoing protection application before the court the CFSRB is
    without jurisdiction unless it correctly interprets s. 68.1(8).

[23]

It will be helpful to set out the legislation:

68.1(1)
If
a complaint in respect of a service sought or
    received from a Society relates to a matter described in subsection (4), the
    person who sought or received the service may,

(a)
decide
not to make the complaint to the society under
    section 68 and make the complaint directly to the Board under this section; or

(b)
where
the person first makes the complaint to the society
    under section 68, submit the complaint to the Board before the societys
    complaint review procedure is completed.

(4)       The following maters may be reviewed by
    the Board under this section:

1.          Allegations that the society has
    refused to proceed with a complaint made by the complainant under subsection
    68(1) as required by subsection 68(2).

2.          Allegations that the society has
    failed to respond to the complainants complaint within the time frame required
    by regulation.

3.          Allegations that the society has
    failed to comply with the complaint review procedure or with any other
    procedural requirements under this Act relating to the review of complaints.

4.          Allegations that the society has
    failed to comply with clause 2(2
)(
a).

5.          Allegations that the society has
    failed to provide the complainant with reasons for a decision that affects the
    complainants interests.

6.          Such other matters as may be
    prescribed.

(5)       Upon receipt of a complaint under this
    section the Board shall conduct a review of the matter.

[24]

Section (7) sets out the remedies the CFSRB may order
    and subsection (8), which is at issue on this appeal, provides that

(8)       The Board shall not conduct a review of a
    complaint under this section if the subject of the complaint,

(a)
is
an issue that has been decided by the court or is before
    the court .

[25]

Section 68.1 provides a scheme whereby a person who is
    in receipt of services from a society or who has requested or sought such
    services may make certain complaints in relation to those services.  If the subject matter of the complaint falls
    within subsection (4) of 68.1 the CFSRB shall, by subsection 5, conduct a
    review of the matter.  Subsection 6
    addresses procedural matters and subsection 7 sets out the remedies available
    to the CFSRB.

[26]

Subsection 8, however, is very clearly worded and
    states that the CFSRB shall not conduct a review of a complaint if the
    subject of the complaint is an issue that has been decided by the court or is
    before the court.

[27]

In my view, before the CFSRB can embark on a review, it
    must be satisfied that the subject matter of the complaint is neither (
i
) an issue that has been decided by the court nor (ii) an
    issue that is currently before the court. The language of the section is
    mandatory.  Unless the subject matter of
    the complaint is outside subsection (8), the CFSRB does not have jurisdiction to
    hear the complaint. The interpretation will be one of mixed fact and law  the
    factual aspect will be the nature of the complaint in relation to the services
    delivered or sought, and the legal aspect will be the application of those
    facts to the language of the statute.  In
    my view, subsection (8) raises a true question of jurisdiction and the CFSRB
    must be correct in its interpretation of that subject on the facts of the
    specific case before it.

[28]

In its seminal decision in
Dunsmuir v. New Brunswick
, [2008] 1 S.C.R. 190 at paragraph 59, the
    majority noted:

Administrative bodies must also be correct in their
    determinations of true questions of jurisdiction or
vires
.  Jurisdiction is
    intended in the narrow sense of whether or not the tribunal had the authority
    to make the inquiry. In other words, true jurisdiction questions arise where
    the tribunal must explicitly determine whether its statutory grant of power
    gives it the authority to decide a particular matter. The tribunal must
    interpret the grant of authority correctly or its action will be found to be
ultra vires
or to constitute a wrongful
    decline of jurisdiction: D.J.M. Brown and J.M. Evans,
Judicial Review of Administrative Action in Canada
(loose-leaf), at
    pp. 14-3 to 14-6.

[29]

In my view, subsection 8 of s. 68.1 outlines
    circumstances where the CFSRB does not have authority to review a complaint.

[30]

Unless the CFSRB correctly determines that the subject
    matter of the complaint does not fall within the subsection, it lacks the
    necessary jurisdiction or authority to, in the language of
Dunsmuir
, make the inquiry.  Put another way, the interpretation of subsection 8 of s. 68.1 involves
    a true question of jurisdiction where the CFSRB must be correct.

Statutory Interpretation

[31]

The overarching principle that guides courts when
    called upon to give meaning to statutory language is set out at
para
. 21 of the decision of the Supreme Court of Canada in
Re Rizzo
    & Rizzo Shoes Ltd.
, [1998] 1 S.C.R. 27:

Although much has been written about the
    interpretation of legislation (citations omitted), Elmer
Driedger
in
Construction of Statutes
(2
nd
ed. 1983) best encapsulates the approach upon which I prefer to rely. He recognizes
    that statutory interpretation cannot be founded on the wording of the
    legislation alone. At p. 87 he states:

Today there is only one principle or
approach,
namely, the words of an Act are to be read in
    their entire context and in their grammatical and ordinary sense harmoniously
    with the scheme of the Act, the object of the Act, and the intention of
    Parliament.

[32]

The purpose or object of the legislation in this case
    is set out in the statute itself:

Paramount Purpose

1(1)
The
paramount purpose of the Act is to promote the best
    interests, protection and well-being of children.

Other Purposes

(2)       The
    additional purposes of this Act, so long as they are consistent with the best
    interests, protection and well-being of children, are:

1.         To
    recognize that while parents may need help in caring for their children, that
    help should give support to the autonomy and integrity of the family unit and,
    whenever possible, be provided on the basis of mutual consent.

2.         To
    recognize that the least disruptive course of action that is available and is
    appropriate in a particular case to help a child should be considered.

3.         To
    recognize that childrens services should be provided in a manner that:

(
i
)         respects a
    childs need for continuity of care and for stable relationships within a
    family and cultural environment,

(ii)
takes
into account physical, cultural, emotional, spiritual,
    mental and developmental needs and differences among children,

(iii)
provides
early assessment, planning and decision-making to
    achieve permanent plans for children in accordance with their best interests,
    and

(
iv
)      includes the participation of a child, his
    or her parents and relatives and the members of the childs extended family and
    community where appropriate.

[33]

Section 2 of the
CFSA
refers to the duties of service providers:

2.(
2)    Service providers shall ensure,

(a) that children and their parents have an
    opportunity where appropriate to be heard and represented when decisions
    affecting their interests are made and to be heard when they have concerns
    about the services they are receiving; and

(b)
that
decisions affecting the interests and rights of
    children and their parents are made according to clear, consistent criteria and
    are subject to procedural safeguards.

[34]

Section 3 of the
CFSA
defines service provider, which includes a Childrens Aid Society.

[35]

Here the complaint of D.D. concerns the manner in which
    the CAS handled the temporary placement of her children while the protection
    application made its way through the courts.  These complaints were separate and different from the substantive issues
    before the court. The court process would consider the best interests of D.D.s
    children on a permanent, ongoing basis. D.D.s complaints related to the
    temporary treatment and placement of her children during the time that the court
    process was ongoing, including the failure to place her children with willing
    family members, the refusal to give any reason why her children were not placed
    with family and details in relation to the exercise of her access to her
    children.

[36]

The complaints that D.D. brought to the CFSRB did not
    relate to the protection application
per
    se
and, indeed, would in all likelihood be considered irrelevant to
    it.  Her complaints related to the manner
    in which the CAS delivered its services and its failure to address her
    complaints.

[37]

Section 68 of the
CFSA
deals with the complaint process available to persons in receipt of services
    from the CAS. Section 68 sets out the procedure to be followed where a
    complaint is made to a Society. Section 68.1 outlines the process for making a
    complaint to the CFSRB by a person in receipt of services in respect of those
    services.

[38]

There is no dispute that the subjects of D.D.s
    complaints have neither been decided by the court nor are they currently before
    the court. Indeed the CAS, in support of its arguments, says that although
    represented by counsel on each appearance before the court, the complainant has
    not raised the issue of family placement for her children.

[39]

In my view, that argument serves to underline the
    differences between what the court
process
is intended
    to address and what the CFSRB is intended to address.

[40]

In the court proceeding, the issue is where the
    children should be placed in their best interests.  Obviously, D.D.s position in that process is
    that it is in the childrens best interests to be returned to her  a position
    the court ultimately agreed with.

[41]

Her position before the CFSRB and to the CAS was that,
    on a temporary basis
only
and while
    the placement of her children was under consideration by the court, if the
    children could not be with her she wanted them with members of her family who
    were willing to have them.  The CAS
    refused to accede to her request and refused to give her any reason why.  Subsection 68.1(4) in these circumstances is
    clearly engaged.

[42]

The court and the CFSRB are concerned with different
    issues. The court, of course, is engaged in a determination of the best
    interests of D.D.s children in terms of where they should live in the long
    term. The CFSRB, in this instance, is concerned with whether the CAS is
    carrying out its statutory mandate in terms of its dealings with D.D. in the
    short term, while matters are pending before the court.

[43]

As well, D.D. had complaints over the manner in which
    the CAS was controlling her access visits with her children.  The court had ordered that, on an interim
    basis, D.D. could have supervised visits with her children at the discretion of
    the CAS. While the court most certainly could have considered D.D.s complaints
    in relation to the delivery of services by the CAS, it was not the only forum available
    to her.

[44]

Nothing precluded the CFSRB from dealing with D.D.s
    complainants except section 68.1(8). None of the matters
raised
before the CFSRB had been raised before the court nor had they been decided by
    the court.

[45]

I do not accept the CAS position that if the matters
    could have been raised before the court that is where they must go. The
    language used in the statute is clear: only those matters decided by the court
    or before the court  past and present  are excluded from the CFSRBs
    jurisdiction.  If the legislature had
    intended that all matters that could be raised before the court were also
    excluded, it would have said so in clear language and it did not.

[46]

In my view, the CFSRBs decision to accept jurisdiction
    was correct and in accordance with its statutory mandate.

DISPOSITION

[47]

I would allow the appeal, set aside the decision of the
    Divisional Court and reinstate the order of the CFSRB.

RELEASED:  June 9,
    2011 JCM

"J. MacFarland J.A."
"I agree J.C. MacPherson J.A."
"I agree Gloria Epstein J.A."


